Citation Nr: 0701653	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed residuals 
of bilateral knee arthroplasties due tricompartmental 
arthritis.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran performed nearly continuous active military 
service from June 1962 to  September 1982.  

These matters come to the Board of Veterans Appeals (Board) 
on appeal from an October 2001 rating decision of the RO.  In 
that decision, the RO granted service connection and assigned 
a noncompensable rating for the residuals of a right knee 
sprain.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in September 2006.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

The currently demonstrated bilateral knee disability due to 
degenerative changes requiring the performance of 
arthroplasties after service is shown as likely as not to 
have been the result of injuries suffered by the veteran 
during his extensive period of active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral knee disability manifested by the residuals of 
arthroplasties is due to disease or injury that was incurred 
in service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given that the action taken herein below is entirely 
favorable to the veteran, a discussion of VCAA is not 
required at this time.  

The medical evidence submitted in support of the veteran's 
claim shows that he underwent bilateral knee arthroplasties 
due to end-stage degenerative joint disease in December 2000.  

In connection with the VA examination in February 2006, the 
examiner found it "very difficult" to relate the veteran's 
knee pathology to any event or incident in service.  

However, in recently submitted statements, the veteran's 
physician opined that the veteran's bilateral knee condition 
was "directly related" to his extensive period of active 
service in the Navy.  The physician noted that the veteran 
had suffered knee injuries while serving in the aviation 
branch and during his long duty in the submarine service.  

At the recent hearing, the veteran testified that he suffered 
injuries to his knees in April 1963 and was placed on light 
duty for an extended period of time.  He also reported 
receiving treatment in Florida in 1994 when his knees were 
"scoped."  Reportedly, he was told that he damage to his 
knee at time.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran as likely as not developed arthritis requiring 
arthroplasties of each knee due injuries sustained during his 
extensive period of active service in the Navy.  

By extending the benefit of the doubt to the veteran, service 
connection for residuals of bilateral knee arthroplasties is 
warranted.  



ORDER

Service connection for a bilateral knee disability manifested 
by the residuals of arthroplasties is granted.  



REMAND

At his recent hearing, the veteran testified that he suffered 
a low back injury while on active duty in 1971.  He reported 
seeing a private doctor in Florida who told him that he had a 
lot of arthritis in his back.  

The recent VA examination in February 2006 showed that he had 
low back disc and joint disease.  

Since additional medical evidence referable to this matter 
may be available, the Board finds that further development is 
required prior to appellate handling.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all treatment for 
his claimed low back disorder since 
service.  Based on his response, the RO 
should undertake all indicated action to 
obtain records from any identified 
treatment source.  The veteran also should 
be informed that he may submit evidence to 
support his claim.  

2.  Then the veteran should be afforded a 
VA examination in order to ascertain the 
nature and likely etiology of the claimed 
low back disorder.  All indicated testing 
should be done in this regard.  The claims 
folder should be available to the examiner 
for review.  Based his/her review of the 
case, the examiner should opine as to 
whether the veteran has current low back 
disability due any event or incident of 
his period of active service.  

3.  Following completion of all indicated 
development, the RO should review the 
veteran's claim in light of all the 
evidence of record.   If any benefit 
sought on appeal remains denied, then the 
RO should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and afford them with 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


